DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/15/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 11 and 13 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 3, 11, and 13 of Diehl et al., co-pending Application 16/436,706. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1, 3, 11 and 13 of the instant application were fully disclosed in and covered by the claims 1, 3, 11 and 13 of US co-pending application 16/436,706, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1 and 11 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1 and 11 of Diehl et al., co-pending Application 16/436,717. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1 and 11 of the instant application were fully disclosed in and covered by the claims 1 and 11 of US co-pending application 16/436,717, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1, 3, 11 and 13 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 3, 11 and 13 of Diehl et al., co-pending Application 16/459,473. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1, 3, 11 and 13 of the instant application were fully disclosed in and covered by the claims 1, 3, 11 and 13 of US co-pending application 16/459,473, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1 and 11 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1 and 11 of Diehl et al., co-pending Application 16/459,476. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1 and 11 of the instant application were fully disclosed in and covered by the claims 1 and 11 of US co-pending application 16/459,476, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ghannam et al. (USPGPub 2019/0210423).	As per claim 1, Ghannam discloses a heat exchange system of a vehicle, comprising: 	an enclosure (see at least Figure 1; item 56) disposed on the vehicle (see at least paragraph 0028; wherein the housing 56 may be attached to the roof 42) and comprising a vent at a base of the enclosure (see at least paragraph 0021; wherein a duct 36), the enclosure housing one or more sensors (see at least paragraph 0028; wherein a housing 56 for the sensor 32 may be attached to one of the exterior surfaces 42, 44, 46, 48, 50, 52, 54); 	an adjustable deflector (see at least Figure 2; item 38) disposed on the vehicle outside the enclosure (see at least paragraph 0034; wherein the valve 38 may be disposed at the fork 72) and configured to direct an airflow into the vent of the enclosure (see at least paragraph 0021; wherein a valve 38 disposed in the duct 36 and movable between a first position directing the airflow to the sensor 32 and a second position directing the airflow outside the vehicle 30); and 	a controller (see at least Figure 1; item 76) configured to adjust the adjustable deflector (see at least paragraph 0048; wherein the controller 76 instructs the actuator 74 to move the valve 38 to the first position, thus directing airflow through the duct 36 to the housing 56).  	As per claims 2 and 12, Ghannam discloses wherein: the adjustable deflector is retractable (see at least paragraph 0034; wherein the valve 38 is movable between a first position directing airflow to the sensor 32 and a second position directing airflow outside the vehicle 30); and 	the controller is configured to retract the adjustable deflector (see at least paragraph 0048; wherein the controller 76 instructs the actuator 74 to move the valve 38 to the first position, thus directing airflow through the duct 36 to the housing 56…see at least paragraph 0051; wherein the controller 76 instructs the actuator 74 to move the valve 38 to the second position, thus directing the airflow through the duct 36 to outside the vehicle 30).  	As per claim 11, Ghannam discloses a heat exchange method for an enclosure (see at least Figure 1; item 56) of a vehicle (see at least paragraph 0028; wherein the housing 56 may be attached to the roof 42) comprising one or more sensors (see at least paragraph 0028; wherein a housing 56 for the sensor 32 may be attached to one of the exterior surfaces 42, 44, 46, 48, 50, 52, 54) and a vent at a base of the enclosure (see at least paragraph 0021; wherein a duct 36), the method comprising: 	channeling an airflow through an adjustable deflector connected to the enclosure (see at least paragraph 0021; wherein a valve 38 disposed in the duct 36 and movable between a first position directing the airflow to the sensor 32 and a second position directing the airflow outside the vehicle 30); 	directing the channeled airflow into the vent of the enclosure (see at least paragraph 0021; wherein a valve 38 disposed in the duct 36 and movable between a first position directing the airflow to the sensor 32 and a second position directing the airflow outside the vehicle 30); and 	adjusting, by a controller, the adjustable deflector (see at least paragraph 0048; wherein the controller 76 instructs the actuator 74 to move the valve 38 to the first position, thus directing airflow through the duct 36 to the housing 56).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghannam et al. (USPGPub 2019/0210423) in view of Zajac (USPGPub 2017/0305360).	As per claims 7 and 17, Ghannam does not explicitly mention further comprising a second adjustable deflector, and wherein, the controller is configured to adjust the second adjustable deflector based on an adjustment made to the first adjustable deflector.	However Zajac does disclose:	further comprising a second adjustable deflector, and wherein, the controller is configured to adjust the second adjustable deflector based on an adjustment made to the first adjustable deflector (see at least paragraph 0024; wherein the set of vents can enable airflow and circulation of air from inside the sensor assembly 100 to the outside of the sensor assembly 110 and vice versa).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zajac with the teachings as in Ghannam. The motivation for doing so would have been to reduce errors in the interpretation of sensor information, see Zajac paragraph 0002.

Allowable Subject Matter
Claim(s) 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to adjust a length of the adjustable deflector based on a speed of the vehicle, an internal temperature of the enclosure, an external temperature, or a wind speed.
Claim(s) 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to pivot the adjustable deflector about a point based on a wind direction and a direction of the vehicle.
Claim(s) 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to adjust a shape of the adjustable deflector based on a speed of the vehicle, an internal temperature of an enclosure, an external temperature, and a wind speed.
Claim(s) 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to adjust a length of the adjustable deflector and to pivot the adjustable deflector about a point simultaneously.
Claim(s) 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further comprising at least one additional adjustable deflector, and wherein, the controller is configured to: determine which one of the adjustable deflector and the at least one additional adjustable deflector to operate in an active mode based on a wind speed or a wind direction at a location of the adjustable deflector or the at least one additional adjustable deflector; operate one of the adjustable deflector and the at least one additional adjustable deflector in the active mode; and operate an other of the adjustable deflector and the at least one additional adjustable deflector in an inactive mode.
Claim(s) 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to adjust a slope of the adjustable deflector based on an amount of moisture detected.
Claim(s) 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to adjust a slope of the adjustable deflector based on a terrain of a road on which the vehicle is travelling.
	

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0386860 – Provides the mounting base comprises: a body having a top surface; a mounting portion located on the top surface of the body, the mounting portion is configured for mounting a sensor; and at least one airflow generating component, the airflow generating component is configured for forming at least one airflow on a side of the sensor mounted on the mounting portion..	USPGPub 2011/0244776 – Provides a ventilation system for a passenger compartment of a motor vehicle, which contains a plurality of components which interact with one another, inter alia, a fresh air supply, a heat exchanger, a fan, and a control or regulating device for controlling or regulating the components of the ventilation system which can be controlled or regulated.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662